Citation Nr: 0111364	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with hallux valgus and plantar fasciitis, currently evaluated 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1979 to April 
1983.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in May 1999 that denied the claimed benefits.  

In December 2000, a hearing was held at the RO before C. W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

A rating decision in July 2000 denied service connection for 
painful scars of both feet and for neurological impairment of 
both feet secondary to the service-connected pes planus.  At 
the time of the veteran's December 2000 personal hearing, his 
representative submitted a notice of disagreement with the 
July 2000 rating decision.  The RO has not issued a statement 
of the case concerning that issue, as they must.  38 C.F.R. 
§ 19.26 (2000).  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
Board determines that a notice of disagreement has been 
received concerning issues that were addressed in a rating 
decision and no action has been taken in regard thereto, a 
Remand is required to direct that the veteran and his 
representative be furnished a statement of the case as to 
those issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the RO should issue a statement of the case 
regarding the service connection issue.  

Further, the notice of disagreement raised the additional 
issue of entitlement to compensation for the scars and 
neurological damage under the provisions of 38 U.S.C.A. 
§ 1151.  That issue has not been adjudicated by the RO and is 
inextricably intertwined with the secondary service 
connection theory of entitlement.  See Ashford v. Brown, 10 
Vet. App. 120 (1997).  

Moreover, the Board finds that the issue of service 
connection for the claimed conditions is inextricably 
intertwined with the issue currently before the Board.  It 
would, therefore, be premature and prejudicial to the veteran 
for the Board to proceed with final appellate consideration 
of the increased rating issue currently on appeal without 
first considering the service connection issues.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Because of the required action concerning the service 
connection issue and the fact that that issue is inextricably 
intertwined with the issue regarding rating the veteran's 
service-connected foot disability, final appellate action on 
the latter issue must be deferred pending completion of the 
actions set forth below.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or non-VA, he 
has received for any foot disorder.  All 
records so received should be associated 
with the claims folder.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any final regulations 
and pertinent VA General Counsel precedent 
opinions, as well as any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Upon completion of the above actions, 
the RO should adjudicate the veteran's 
claim for compensation for painful scars 
and neurological damage to his feet under 
the provisions of 38 U.S.C.A. § 1151.  The 
RO should then furnish the veteran and his 
accredited representative with a statement 
of the case concerning the issue of 
service connection for painful scars and 
neurological impairment of both feet as 
secondary to the service-connected pes 
planus and his claim for compensation for 
those conditions under the provisions of 
38 U.S.C.A. § 1151.  If and only if a 
timely substantive appeal as to those 
issues is received, the RO should then 
certify those issues to the Board for 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




